Citation Nr: 1519842	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-21 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a right shoulder disability.

4. Entitlement to service connection for a neck disability.

5. Entitlement to service connection for an upper back disability.

6. Entitlement to an effective date prior to May 6, 2009, for the grant of service connection for PTSD.

7. Entitlement to an effective date prior to September 22, 2009, for the grant of service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to October 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD, effective May 6, 2009, and for a low back disability, effective September 22, 2009, and denied service connection for bilateral hearing loss, tinnitus, a neck disability, a right shoulder disability, and an upper back disability.  In March 2014, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

The issues of service connection for bilateral hearing loss, an upper back disability, a right shoulder disability, and a neck disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1. It is reasonably shown that the Veteran's tinnitus began in service and has persisted.

2. The first communication from the Veteran to VA expressing an intent to file a claim of service connection for PTSD was received on May 6, 2009.

3. The first communication from the Veteran to VA expressing an intent to file a claim of service connection for a low back disability was received on September 22, 2009.


CONCLUSIONS OF LAW

1. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1157 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

2. An effective date prior to May 6, 2009 for the award of service connection for PTSD is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).

3. An effective date prior to September 22, 2009 for the award of service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection for PTSD and a low back disability and assigned a disability ratings and effective dates for the awards, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2013 statement of the case provided notice on the "downstream" issue of entitlement to an earlier effective date for the awards and readjudicated the matters.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

All identified evidence relevant to the instant claims has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  During the March 2014 videoconference hearing he indicated he had submitted a claim of service connection to his representative in December 2003, but acknowledged it was not filed with VA.  Hence, a remand to search for a previously filed claim would be pointless. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the March 2014 hearing, the undersigned explained the law governing effective dates of the awards, advised the Veteran of the basis for the assignment of the effective dates challenged by his claims, and explained what type of evidence would establish entitlement to an earlier effective date for the awards.  The Veteran's testimony reflects knowledge of the elements necessary to substantiate his claims.  There is no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist is met.  

The VCAA applies to the claim of service connection for tinnitus.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Tinnitus

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

On September 2009 VA audiological evaluation, tinnitus was diagnosed.  The Veteran's service personnel records show that he served as a helicopter crewman in Vietnam and participated in combat; it may reasonably be conceded that he was exposed to hazardous noise levels in service.  What remains necessary to establish service connection for the tinnitus is evidence of a nexus between such disability and the Veteran's service/exposure to noise trauma therein.

The Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnosis of tinnitus.

On September 2009 VA audiological evaluation it was noted that the Veteran reported his tinnitus began gradually between 30 and 40 years before the examination.  The examiner opined the Veteran's tinnitus was not related to service because it was at least likely as not due to the same cause as his hearing loss, which the examiner opined was not related to service.  Notably, onset 40 year prior (in 1969) places onset in service.  The examiner did not discuss the significance of the Veteran's lay account (or reject it as not credible)

A May 2011 VA audiology diagnostic study note indicates the Veteran reported experiencing tinnitus since 1969.

The Veteran reports he began experiencing tinnitus in service and that it has persisted since.  He is competent to report experiencing tinnitus.  His statements are considered forthright and credible.  One method of substantiating a claim of service connection for a disability/showing a nexus between a current disability and service is by showing that it had its onset in service, and has persisted since.  Tinnitus is a disability capable of lay observation, and the Veteran's accounts of onset in service and continuity since are found to be credible.  Resolving any remaining reasonable doubt in the Veteran's favor (as required under 38 C.F.R. § 3.102), the Board concludes that service connection for tinnitus is warranted. 

Earlier Effective Date Claims

The Veteran argues he is entitled to earlier effective dates for the grant of service connection for PTSD and his low back disability. 

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

A November 2003 VA psychiatry emergency services note indicates the Veteran went to the VA Medical Center (VAMC) "to establish his eligibility and discuss symptoms."  He complained of psychiatric symptoms.  Rule out (R/O) PTSD was assessed.

In December 2003 the Veteran completed a VA Form 21-22 appointing the African American Post Traumatic Stress Disorder Association (AAPTSDA) as his representative. 

VA treatment records show the Veteran began seeking mental health treatment at a VA Vet Center in December 2003.  A December 2003 Vet Center treatment note indicates the Veteran "kept appointment for C+P with AAPTSDA."  [C & P is generally used as an abbreviation for VA's Compensation and Pension Service, which, in pertinent part, decides compensation claims.]

A claim of service connection for PTSD was received on May 6, 2009.  The rating decision on appeal awarded the Veteran service connection for PTSD from that date.

A claim of service connection for a low back disability was received on September 22, 2009.  The rating decision on appeal awarded the Veteran service connection for a low back disability from that date.

In a January 2010 statement, the Veteran argues he is entitled to an effective date in November 2003, when he originally sought VA treatment for PTSD and other disabilities, for his grants of service connection for PTSD and a low back disability.  He argues, in essence, that seeking such treatment amounted to an informal claim of service connection for PTSD and a low back disability.  He also asserted that his AAPTSDA representative assisted him in filling out a claim for service connection, (but acknowledged the claim was never filed with VA because he was unable to contact his representative to complete the process).  He said he unsuccessfully attempted to contact the representative again, but did not seek VA assistance again until 2009.  He attached an original VA Form 21-526 (Veteran's Application for Compensation and/or Pension), dated December 10, 2003, which indicated he was seeking service connection for PTSD and depression.  (The RO considered the claim a new claim for service connection for depression received in January 2010).

In his June 2010 notice of disagreement, the Veteran asserted he submitted a claim of service connection to his AAPTSDA representative on December 10, 2003, and believed it had been filed with VA.  He said he later found out it had never been filed with VA, but did not feel he should be penalized for his representative's failure to file the claim.

At the March 2014 Board hearing, the Veteran's current representative explained that the Veteran submitted a claim of service connection for PTSD and a low back disability to his prior representative, the AAPTSDA, in December 2003 and believed it was filed with VA at that time.  She acknowledged there is no evidence that the prior representative actually filed such a claim.

The critical question in this matter is when the Veteran first filed claims seeking service connection for PTSD and a low back disability (as the effective date of an award of service connection for a disability cannot be earlier than the date of receipt of the claim-unless the claim was filed within one year following separation from service, in which case the award of service connection may be retroactive to the day following the date of separation from service).  

A close review of the record shows the first communication from the Veteran to VA seeking service connection for PTSD was received May 6, 2009.  VA treatment records show the Veteran sought mental health treatment beginning in November 2003 and received a diagnosis of R/O (rule out) PTSD.  However, the records of such treatment (even if PTSD based on stressors in service had clearly been diagnosed) does not qualify as an informal claim for service connection, as it does not identify service connection for PTSD as a benefit being sought.  The November 2003 treatment note also notes the Veteran sought to establish his eligibility, but does not indicate he was seeking to establish eligibility specifically for service connection for PTSD.  The December 2003 treatment note notes the Veteran met with his representative regarding C & P; but it also does not indicate he expressed an intent to file a claim of service connection for PTSD.  The effective date of an award of service connection is not based on the earliest medical evidence showing a diagnosis of the disability, but on the date that the application upon which service connection was eventually awarded was filed with VA [emphasis added].  Lalonde, 12 Vet. App. at 382.  The Veteran has provided contradictory statements regarding whether he submitted a service connection application to his representative in December 2003.  In the January 2010 statement, he reported he had completed the claim, but never submitted it to his representative and provided an original of the application showing he was seeking service connection for PTSD and depression.  But in his June 2010 notice of disagreement, he asserted that he submitted a completed claim to his representative in December 2003 and believed it had been filed with VA at that time.  However, whether the Veteran submitted an application for service connection for PTSD to his representative prior to May 6, 2009, is, regretfully, immaterial.  The critical question is when VA received a claim of service connection for PTSD, and the Veteran acknowledges his prior representative, AAPTSDA, never filed a claim of service connection for PTSD in December 2003 (or prior to May 6, 2009).  Because the Veteran is not shown to have filed a formal or informal application for service connection for PTSD prior to May 6, 2009, VA is precluded from granting an effective date for the award of service connection for PTSD prior to that date.  

A close review of the record shows the first communication from the Veteran to VA seeking service connection for a low back disability was received September 22, 2009.  VA treatment records show he sought mental health treatment beginning in November 2003, but do not show he sought treatment for a low back disability.  A December 2003 treatment note indicates the Veteran met with his representative regarding C & P, but does not indicate he expressed an intent to file a claim of service connection for a low back disability.  As noted above, the Veteran has provided contradictory statements regarding whether he submitted a service connection application to his representative in December 2003.  Notably, the service connection claim dated December 10, 2003 he submitted in January 2010 indicates he was seeking service connection for PTSD and depression, not a low back disability.  In his June 2010 notice of disagreement, however, he asserts that he submitted a completed claim of service connection for a low back disability to his representative and believed it was filed with VA at that time.  However, whether the Veteran submitted a claim of service connection for a low back disability to his representative prior to September 22, 2009, is immaterial.  The critical question is when VA received such claim.  The Veteran acknowledges his prior representative, AAPTSDA, never filed a claim of service connection for a low back disability in December 2003 (or prior to September 22, 2009).  Because the Veteran is not shown to have filed a formal or informal application for service connection for a low back disability prior to September 22, 2009, VA is precluded from granting an effective date for the award of service connection for a low back disability prior to that date.  

In light of the foregoing, the Board finds that an effective date prior to May 6, 2009 for the award of service connection for PTSD and that an effective date prior to September 22, 2009 for the award of service connection for a low back disability are not warranted under the governing law and regulations, and that the appeals in these matters must be denied.  


ORDER

The appeal seeking service connection for tinnitus is granted.

An effective date prior to May 6, 2009 for the award of service connection for PTSD is denied.

An effective date prior to September 22, 2009 for the award of service connection for a low back disability is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to the claims of service connection for bilateral hearing loss, an upper back disability, a right shoulder disability, and a neck disability.

The Veteran claims that he acquired bilateral hearing loss as a result of exposure to noise trauma during his active duty service.  As noted above, it is not in dispute that he was exposed to some level of noise trauma in service.  On September 2009 VA audiological evaluation, bilateral hearing loss was diagnosed.  The examiner opined the Veteran's hearing loss was not related to service because his service treatment records do not show he complained of hearing loss in service, his hearing was within normal limits on separation examination, and the "type, configuration, extent, and progression" of his hearing loss is not consistent with damage due to noise exposure ending in 1971.  However, an August 2011 VA otolaryngology note notes the Veteran's bilateral hearing loss is consistent with his time as a door gunner in Vietnam.  Accordingly, there is conflicting evidence in the matter, and another examination to resolve the conflict is necessary.  

The Veteran claims he acquired upper back, right shoulder, and neck disabilities as a result of a fall he sustained in service.  

A November 2009 VA physical rehabilitation consultation note indicates the Veteran reported his low back pain traveled to his upper back.  A December 2009 VA initial physical therapy consultation note indicates upper thoracic pain likely myofascial in nature was diagnosed.  On February 2010 VA examination, thoracic strain, in remission, was diagnosed.  The Veteran reported his upper back pain had existed for 41 years, since when he fell from a helicopter in service.  The Veteran has not been afforded a VA nexus examination with respect to this claim.  In light of the Veteran's documented fall in service, the current diagnosis of a thoracic strain, and complaints of upper back pain secondary to his service-connected low back disability, an examination to ascertain the nature and likely etiology of his upper back disability is necessary.

On February 2010 VA examination, right shoulder tendonitis was diagnosed.  The Veteran reported he had experienced right shoulder pain since 1969, when he fell from a helicopter and landed, partially, on his right shoulder.  In an April 2010 opinion, an "independent medical examiner "opined it was less likely than not that the Veteran's right shoulder tendinitis is related to the documented events in service, including when he fell from a helicopter in April 1969.  The examiner explained that the Veteran's STRs show complaints related to his right elbow, forearm, knee, and hip, but not his right shoulder.  An August 2010 VA treatment note notes right shoulder degenerative joint disease (DJD) was diagnosed based on an X-ray.  There is conflicting evidence regarding the diagnosis of the Veteran's right shoulder disability(s), and another examination to resolve the conflict is necessary.  

On February 2010 VA examination, cervical spine DDD was diagnosed.  The Veteran reported his neck pain had existed for 41 years, since when he fell from a helicopter in service.  In an April 2010 opinion, an "independent medical examiner" opined it was less likely than not that the Veteran's cervical spine DDD is related to the documented events in service, including when he fell from a helicopter in April 1969.  The examiner explained that STRs show the Veteran was treated for low back pain, but do not annotate any neck pain or injury.  An October 2013 VA physical medicine and rehabilitation consultation note indicates there was evidence of calcification of the ligamentum nuchae more than likely from previous trauma on an X-ray.  Thus, there appears to be conflicting evidence regarding the diagnoses and etiology of the Veteran's neck disability(s), and another examination to resolve the conflict is necessary.  

The case is REMANDED for the following:

1. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for hearing loss and for upper back, right shoulder, and neck disabilities from November 2013 to the present (to specifically include treatment at the American Lake VA Medical Center in Tacoma, Washington).  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2. Thereafter, the AOJ should arrange for an audiological evaluation of the Veteran to determine the likely etiology of his bilateral hearing loss.  The entire record, to include this remand, must be reviewed by the examiner in conjunction with the examination.  The examiner should note that the Veteran's exposure to hazardous levels of noise in service is not in dispute.  Upon review of the record and interview and examination of the Veteran the examiner should provide an opinion that responds to:

What is the most likely etiology for the Veteran's bilateral hearing loss disability?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to his exposure to noise trauma in service?

The examiner must explain the rationale for the opinion, with citation to supporting clinical data, as indicated, and comment on the opinions already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).  It is requested that the rationale for this opinion include some discussion regarding whether Veteran has a delayed onset hearing loss.  The examiner should specifically comment on the September 2009 and August 2011 VA opinions noted above.  If it is determined that the hearing loss is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

3. The AOJ should also arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of his upper back, right shoulder, and neck disabilities.  The Veteran's record (to include this remand, his STRs, and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) any/each upper back disability found.  Specifically, does the Veteran have a thoracic strain?

(b) What is the most likely etiology for each diagnosed upper back disability?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service; or was either caused or aggravated by the Veteran's service-connected low back disability?  If an upper back disability is found to not have been caused, but to have been aggravated by the service-connected low back disability, please identify the degree of impairment that is due to such aggravation.

If it is determined that any upper back disability is unrelated to the Veteran's service or service-connected low back disability, the examiner should identify the etiological factor(s) considered more likely.

(c) Please identify (by medical diagnosis) any/each right shoulder disability found.  Specifically, does the Veteran have right shoulder strain or DJD?

(d) What is the most likely etiology for each right shoulder disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service (to include his seeking medical treatment after falling from a Chinook helicopter in April 1969 and again in January 1970)?  

If it is determined that a diagnosed right shoulder disability is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

(e) Please identify (by diagnosis) any/each neck disability found.  Specifically, does the Veteran have cervical spine DDD, calcification of the ligamentum nuchae, or radiculopathy?

(f) What is the most likely etiology for each diagnosed neck disability?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service (to include his seeking medical treatment after falling from a Chinook helicopter in April 1969 and again in January 1970)?  

The examiner must explain the rationale for all opinions and comment on the opinions already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).  Specifically, please comment on the independent medical examiner's April 2010 opinion and the VA treatment notes noted above (including the October 2013 finding that the Veteran has calcification of the ligamentum nuchae from prior trauma) and express agreement or disagreement with each, citing to supporting clinical data and medical literature.

4. The AOJ should then review the entire record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


